Lenkoot, Judge,
concurring:
I concur in the conclusion reached by the majority and the reasons given therefor, but I am unable- to understand upon what theory it fixes the character of the soap in issue, upon the statement upon the label in evidence, without overruling the maj ority opinion in the case of United States v. Neuman & Schwiers Co., 18 C. C. P. A. —, T. D. 43971, *30in which, case a majority of this court declined- to consider for purposes of classification, as an admission against interest, a label offered in evidence by the importer in that case, corroborated by oral testimony as to the correctness of the statements upon the label. The question in that case was as to the proper classification of certain merchandise. In the majority opinion this court said:
The label on the bottle and the very unsatisfactory evidence as to the alcoholic content under the circumstances we think would not justify this court in suggesting that the merchandise is dutiable under paragraph 24.
The record and opinion in that case disclose that if the label had been accepted, the merchandise was classifiable under said paragraph 24.
The only difference between that case and the case at bar is that in the former there was not only the label, offered in evidence by the importer, constituting an admission against interest, but in addition, the testimony of the importer’s witness that the statement of the label was correct. In the case at bar there is no such testimony, and the case rests upon the label alone, so the only distinction between the two cases is that in thé former case this court declined to consider much stronger evidence of the same character .as that upon which the decision in the case at bar is based. In the former case the label, plus corroborating evidence, with no conflicting testimony, was disregarded; in the case at bar, the label, with no corroborating evidence, is accepted as determining classification.
In the Neuman & Schwiers Co. case, supra, I filed a dissenting opinion, in the course of -which I said:
Of course, the label upon the bottle could not have been used by appellee as proof of the contents of the bottle, for in that case it would have been a self-serving declaration; but the Government can and does properly urge that this label introduced in evidence by appellee; together with his positive testimony that the ingredients .were as stated upon the label, is sufficient proof of the contents, there being nothing in the record to the contrary. The label constitutes an admission. I submit that the presence of 13 per centum of alcohol in the merchandise is established by the record, for the purposes of this case.
I further said:
When an importer places in evidence a label purporting to give the ingredients of the merchandise, and testifies positively that the label correctly states the ingredients, which, if true, would defeat his claim, to hold that no consideration shall be given to these admissions against interest is equivalent to holding that the burden is upon the Government to establish dutiability under a paragraph not claimed in the protest in order for it to succeed. This is clearly not the law.
I believe that the position taken by the majority opinion in the' case at bar is correct, but instead of attempting to distinguish the decision in the Neuman & Schwiers Co. case upon this point, which in my opinion can not be done, I submit that the court should expressly overrule it.